DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 08, 2022 has been entered and considered and an action on the merits follows.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The proposed amendment filed on April 08, 2022 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Lang et al. (hereinafter “Lang”) (US 2017/0287303 A1), in view of Biziorek (DE 102011006823 A1).
Regarding Claim 1, Lang discloses a crop management system comprising:
an information outputting device (Fig. 11, “Control Unit”, as the control unit outputs the information to the server to be stored) disposed on a forming machine (12) configured to form crops into a formed material (Fig. 1, Element 22’) having a predetermined shape and configured to output formed material information (Fig. 12) relating to the formed material;
a wireless tag (Fig. 10, Element 1004) ([0061] the tags include RFID chips) disposed on the formed material and configured to store identifying information of the wireless tag ([0061], the bale tag containing an identifier which is alphanumeric (a serial number));
a data server (Fig. 5, Element 72) having:
an obtaining part (Fig. 5, Element 70) ([0041], the server communicates (obtains and sends) with the reader and information outputting device) configured to obtain the identifying information of the wireless tag ([0070], the server receives information from the control unit) and the identifying information from the outputting part of the wireless tag reader ([0070], the wireless tag reader (mobile device) communicates the bale tag information to the data server in order to store the identifier read) and the formed material information (Fig. 12) of the formed material, and 
a relating part (Fig. 11, “Control Unit”, as the control unit acts to relate the information and storing this related information in the server) ([0074], the control unit working to relate the information of the bale tag reader and the information from the forming machine such that a bale tag ID can be sent to the server to request the related information, the controller being used to store algorithms, software, look-up tables, etc.) configured to relate the formed material information to the identifying information obtained by the obtaining part,
a wireless tag reader (Fig. 4, Element 54) having:
 a reading part (Fig. 4, Element 60) ([0041], the reader is capable of receiving data from the RFID chips on the bales) configured to read the identifying information stored in the wireless tag; and 
an outputting part (Fig. 4, Element 56) ([0041-0042], a transmitting device which allows for the requesting of further information on the bale from a server. the data is requested from the server via identification data of the bale) configured to output, to the management device, the identifying information read by the reading part,                  
wherein the information outputting device (Fig. 11, “Control Unit”) is configured to output, to the server (Fig 5, Element 72), the formed material information (Fig. 12) and management information (Fig. 12, “Bale ID”) ([(0074], the control unit assigns a unique identification number to each bale at the time of forming) which is attached to the formed material information every time when the formed material is formed,
wherein the obtaining part (Fig. 5, Element 70) of the server is configured to obtain the formed material information and the management information from the information outputting device and the identifying information from the outputting part of the wireless tag reader ([0070], the server receives material information from the control as well as receives identifying information from the wireless tag reader), and
wherein the relating part (Fig. 11, “Control Unit”, as the control unit relates the information which is stored on the server to be later requested from the server) of the server is configured to relate the formed material information obtained by the obtaining part from the information outputting device, based on the management information, to the identifying information obtained by the obtaining part from the wireless tag reader ([0074 & 0075], the management information (bale ID) is related to the forming information and the tag ID which is all then stored in a data matrix on the server and then able to be requested from the server), and
the wireless tag reader (Fig. 4, Element 54) is portable.
Lang discloses the server (72) is located at a remoted location (68). But Lang does not expressly disclose that the remote location is at a location away from the forming machine (12). Lang discloses that the forming machine is connected to a tractor (see para. 35, lines 1-3). Biziorek discloses it is old and well known in baling art to arrange a server at a location away from a forming machine (12), wherein the server is located in a cabin (22) of a tractor (10) (see page 3, lines 17-18 of the translation copy). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the server of Lang remotely at a location away from the forming machine, such as in a cabin of the tractor, as taught by Biziorek, since such placement of the server remotely from the forming machine is old and well known in baling art and one skilled in the art would make a choice for convenience reason (i.e. the server is closer to an operator/driver in the tractor than it is in the forming machine in order to make it easier for the operator to access the server right away).    
Regarding Claim 2, the crop management system according to claim 1, 
Lang discloses wherein the information outputting device (Fig. 11, Element 1112) has a weight detection device ([0071, the sensed information is the bale weight) configured to detect a weight of the formed material and to output the weight as the formed material information,
wherein the obtaining part (Fig. 11, Element 1112) obtains the weight detected by the weight detection device, and 
wherein the relating part (Fig. 11, “Control Unit”) relates the identifying information to the weight ([0076], the bale id is related to various parameters) (Fig. 12).
Regarding Claim 3, the crop management system according to claim 1, 
Lang discloses wherein the information outputting device (Fig. 11, Element 1112) has a moisture detection device ([0073], a moisture sensor for measuring the moisture content) configured to detect moisture of the formed material and to output the moisture as the formed material information,
wherein the obtaining part (Fig. 11, Element 1112) obtains the moisture detected by the moisture detection device, and
wherein the relating part (Fig. 11, “Control Unit”) relates the identifying information to the moisture ([0076], the bale id is related to various parameters) (Fig. 12).
Regarding Claim 4, the crop management system according to claim 1, 
Lang discloses wherein the information outputting device (Fig. 11, Element 1112) has a time-counting device ([0071], the sensed information is the date and time of forming the bale) configured to output, as the formed material information, time spent in forming the formed material by the forming machine,
wherein the obtaining part (Fig. 11, Element 1112) obtains time counted by the time- counting device,
wherein the relating part (Fig. 11, “Control Unit”) relates the identifying information to the time ([0076], the bale id is related to various parameters).
Regarding Claim 6, the crop management system according to claim 1, 
Lang discloses wherein the wireless tag has:
 a requesting part (Fig. 4, Element 58) configured to request, to the server (Fig. 5, Element 68), the formed material information related to the identifying information read by the reading part ([0041-0042] the requesting part sends bale identification data in order to get further information on the bale previously stored on the server); and 
 a displaying part (Fig. 4, Element 66) ([0042], the reader displaying information of the bale tag information as well as further data queried from server) configured to display the formed material information obtained based on the request of the requesting part.
Regarding Claim 7, the crop management system according to claim 1, 
Lang discloses wherein the forming machine (Fig. 1, Element 16) is a forming machine configured to form the formed materials having a rolled shape (Fig. 1, Element 22’). 
Regarding Claim 9, Lang discloses a crop management system comprising:
 an information outputting device (Fig. 11, “Control Unit”, as the control unit outputs the information to the server to be stored) disposed on a forming machine configured to form crops into a formed material (Fig. 1, Element 22’) having a predetermined shape and configured to output formed material information (Fig. 12) relating to the formed material to the server;
a wireless tag (Fig. 10, Element 1004) ([0061] the tags include RFID chips) disposed on the formed material and configured to store identifying information of the wireless tag ([0061], the bale tag containing an identifier which is alphanumeric (a serial number));
a data server (Fig. 5, Element 72) having:
an obtaining part (Fig. 5, Element 70) ([0041], the server communicates (obtains and sends) with the reader and information outputting device) configured to obtain the identifying information of the wireless tag ([0070], the server receives information from the control unit) and the identifying information from the outputting part of the wireless tag reader ([0070], the wireless tag reader (mobile device) communicates the bale tag information to the data server in order to store the identifier read) and the formed material information (Fig. 12) of the formed material, and
a relating part (Fig. 11, “Control Unit”, as the control unit acts to relate the information and storing this related information in the server) ([0074, the control unit working to relate the information of the bale tag reader and the information from the forming machine such that a bale tag ID can be sent to the server to request the related information), the controller being used to store algorithms, software, look-up tables, etc.) configured to relate the formed material information to the identifying information obtained by the obtaining part,                                                                                                      
 a wireless tag reader (Fig. 4, Element 54) having:
a reading part (Fig. 4, Element 60) ([0041], the reader is capable of receiving data from the RFID chips on the bales) configured to read the identifying information stored in the wireless tag; and 
an outputting part (Fig. 4, Element 56) ([0041-0042], a transmitting device which allows for the requesting of further information on the bale from a server. the data is requested from the server via identification data of the bale) configured to output, to the management device, the identifying information read by the reading part,                  
wherein the information outputting device (Fig. 11, “Control Unit”) is configured to output, to the server (Fig 5, Element 72), the formed material information (Fig. 12) and forming time ([0058], the baling time is a parameter that is stored on the server) when the formed material is formed which is attached to the formed material information,
wherein the obtaining part (Fig. 5, Element 70) of the server is configured to obtain the formed material information and the forming time from the information outputting device and the identifying information from the outputting part of the wireless tag reader ([0070], the server receives material information from the control as well as receives identifying information from the wireless tag reader),  
wherein the relating part (Fig. 11, “Control Unit”, as the control unit relates the information which is stored on the server to be later requested from the server) of the server is configured to relate the formed material information obtained by the obtaining part from the information outputting device, based on the forming time (as the forming time is related along with the other material characteristics in the same process thus each set of data is related based on one another), to the identifying information obtained by the obtaining part from the wireless tag reader ([0074 & 0075], the forming time is related to the forming information and the tag ID which is all then stored in a data matrix on the server and thus all related to one another based on one another) (i.e. as the information is sent together and then related to one another within a data matrix this allows a user to relate any data set to one another based on another), and 
wherein the wireless tag reader (Fig. 4, Element 54) is portable.
Lang discloses the server (72) is located at a remoted location (68). But Lang does not expressly disclose that the remote location is at a location away from the forming machine (12). Lang discloses that the forming machine is connected to a tractor (see para. 35, lines 1-3). Biziorek discloses it is old and well known in baling art to arrange a server at a location away from a forming machine (12), wherein the server is located in a cabin (22) of a tractor (10) (see page 3, lines 17-18 of the translation copy). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the server of Lang remotely at a location away from the forming machine, such as in a cabin of the tractor, as taught by Biziorek, since such placement of the server remotely from the forming machine is old and well known in baling art and one skilled in the art would make a choice for convenience reason (i.e. the server is closer to an operator/driver in the tractor than it is in the forming machine in order to make it easier for the operator to access the server right away).    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	May 21, 2022